Case 1:19-cv-01701-JLS-JJM Document 40 Filed 03/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

STEVE VILLA,

 

Plaintiff,
Vv. 19-CV-1701-JLS-JJM

SOUTHWEST CREDIT SYSTEMS,
LP.

Defendant.

 

DECISION AND ORDER

 

On December 20, 2019, Plaintiff Steve Villa commenced this action against
Defendant Southwest Credit Systems, L.P., pursuant to the Fair Debt Collection
Practices Act. Dkt. 1. Defendant answered on January 22, 2020. Dkt. 4.

On January 28, 2020, this Court! referred this case to United States Magistrate
Judge Jeremiah J. McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and

(B). Dkt. 6.

On March 25, 2020, Defendant moved for summary judgment. Dkt. 13. On
January 29, 2021, Judge McCarthy issued a Report and Recommendation (“R&R”),

recommending that Defendant’s motion be granted. Dkt. 35. Plaintiff objected on

 

1 Judge Vilardo was originally assigned to this case and made the referral to
Magistrate Judge McCarthy. On February 18, 2020, this case was reassigned to the
undersigned. See Dkt. 9.
Case 1:19-cv-01701-JLS-JJM Document 40 Filed 03/25/21 Page 2 of 2

February 12, 2021. Dkt. 36. Defendant responded to the objections on February 25,

2021. Dkt. 38. Plaintiff replied on March 5, 2021. Dkt. 39.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 686(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. Id.

This Court has carefully reviewed the R&R, the relevant record, the objection
and response, and the materials submitted by the parties. Based on that de novo
review, the Court accepts Judge McCarthy’s recommendation to grant Defendant’s
motion for summary judgment.

CONCLUSION

For the reasons stated above and in the R&R, Defendant’s motion for
summary judgment is GRANTED. Dkt. 13. The Complaint is dismissed. Dkt. 1.
The Clerk of Court shall close this case.

SO ORDERED.

Dated: March 25, 2021
Buffalo, New York

 

( , cid
JOHN L. SINATRA, JR.
UNITED STATES DISTRICT JUDGE
